Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/22 has been entered.
2.	This action is responsive to the communication filed on 4/22/22.  Claims 1, 3, 14 and 15 have been amended. Claims 2 and 8-11 have been cancelled. Claims 1, 3-7 and 12-15 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 3, 9, 14 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Venkat in view of Lynn, and further in view of MIHALY et al (U.S. 20160217503 A1 hereinafter, “MIHALY”).
8.	With respect to claim 1,
Venkat discloses a URL collecting method performed by a processor, comprising:
accessing a web server of a first URL;
receiving a first web page from the web server; and
a URL dynamic collecting step of performing some or all of source codes of the first web page including executing a script and rendering the first web page, and
a URL static collection step of collecting one or more URLs exposed to the source code by parsing the source code of the first web page (Venkat col. 2 lines 34-67, col. 4 lines 1-21, col. 5 lines 10-44 and Fig. 2 e.g. (12) FIG. 2 is a diagram illustrating an embodiment of a webpage described by HTML.  To display the webpage, web browser 102 in FIG. 1 sends a Hypertext Transfer Protocol (HTTP) request message to content server 104 requesting for the HTML webpage.  After content server 104 locates the requested HTML webpage, content server 104 returns the requested HTML webpage in an HTTP response message to web browser 102.  Web browser 102 parses the received webpage and begins to render a portion of the webpage, e.g., a text portion, on device 103.  (13)    As shown in FIG. 2, the webpage may include a plurality of dependent resources other than text.  For example, the dependent resources may include images, videos, audio clips, uniform resource locator (URL) links, and the like.  These dependent resources are resources that need to be separately transferred from content server 104 or from other servers to web browser 102.  For example, as shown in FIG. 2, the list of dependent resources includes an image, which is stored at a location specified by an URL.  To display the image on the webpage, web browser 102 sends a separate HTTP request message to the URL, and the image will be returned in a separate HTTP response message from the URL. (19)  While client 302 is handling the information of the list of dependent resources, client 302 may send the HTML webpage to web browser 102 using an HTTP response message.  When web browser 102 receives the HTML webpage, web browser 102 parses the received HTML webpage and begins to render the webpage on device 103.  When web browser 102 identifies a resource listed on the HTML webpage that needs to be separately requested (for example, an image), web browser 102 sends a separate HTTP request message to the URL where the resource may be downloaded.  This HTTP request message is again intercepted by client 302. (20)    When client 302 intercepts the HTTP request message for the dependent resource, client 302 can send the resource immediately to web browser 302 in a HTTP response message if a current version of the resource is already stored in the local cache on device 103.  If the resource is not available in the local cache, then client 302 must have already requested for the resource as described above and is waiting for the resource to be returned.  In this case, as soon as the resource is received by client 302, the resource can be sent to web browser 302. (26) At 406, the content is parsed and a task associated with the content is identified by the proxy server.  In some embodiments, the content is an HTML webpage.  The proxy server parses the HTML webpage and identifies that the webpage requires the web browser to request for one or more dependent resources, e.g., images, from different URLs. (27) At 408, the content and the information associated with the identified task are delivered from the proxy server to the local client.  For example, if the content is a HTML webpage, the proxy server may deliver the HTML webpage and the information of a list of dependent resources associated with the HTML webpage to the local client [as
accessing a web server (e.g. content server) of a first URL (e.g. HTTP request);
receiving a first web page (e.g. webpage) from the web server; and
a URL dynamic collecting step of performing some or all of source codes (e.g. Fig. 2) of the first web page including executing a script and rendering the first web page (e.g. Web browser 102 parses the received webpage and begins to render a portion of the webpage; NOTE: by rendering a portion of the webpage, the source codes are being executed); and
a URL static collecting step of collecting (e.g. identifies) one or more URLs exposed to the source code (e.g. identifies a resource (i.e. images, videos, audio clips, uniform resource locator (URL) links) listed on the HTML webpage that needs to be separately requested (for example, an image)) by parsing (e.g. parse) the source code of the first web page while rendering the first web page (e.g. Web browser 102 parses the received webpage and begins to render a portion of the webpage)]. (28) When the client receives the information of the list of dependent resources from the proxy server, the client may check whether each of the dependent resources is already stored in a local cache.  If a dependent resource is not already stored in the local cache, or if the dependent resource is a stale version, the client may send a request for the resource to the proxy server.  In some embodiments, a hashed signature may be used by the client and the proxy server for determining whether a dependent resource stored in the cache is the most current version or not. (29) At 410, the content is delivered from the local client to the application.  For example, the client may send the HTML webpage to the web browser using an HTTP response message.  When the web browser receives the HTML webpage, the web browser parses the received HTML webpage and begins to render the webpage on the device.  When the web browser identifies a resource listed on the HTML webpage that needs to be separated requested (for example, an image), the web browser sends a separate HTTP request message to the URL where the resource may be downloaded.  This HTTP request message is again intercepted by the client 302).
Although Venkat substantially teaches the claimed invention, Venkat does not explicitly indicate
collecting URLs invoked while executing the script in the first web page;
wherein the URLs collected in the URL dynamic collecting step and the URLs collected in the URL static collecting step are added to URLs to be visited.
Lynn teaches the limitations by stating
accessing a web server of a first URL (Lynn [0091] e.g. For each starting point URL, the spider process 422/424 visits the page and parses the HTML to recursively traverses links on that site at state 704);
receiving a first web page from the web server (Lynn [0016], [0066], [0091] e.g. web page); and
a URL dynamic collecting step of performing some or all of source codes of the first web page including executing a script and rendering the first web page, and collecting URLs invoked while executing the script in the first web page (Lynn [0019] – [0021] e.g. [0019] The URL for the content is not explicit, but is evaluated by executing the scripting language or parsing the container file in a similar way as would a web browser application.  Even then, it is necessary to identify the multiple versions of a piece of content so that it is only indexed one time.  The present system and method can parse out blocks of script and execute it, and also to use the context of the script, video URLs, and surrounding HTML to group versions (varying by bit-rate and/or coding format) of the same content together. [0020] A by-product of parsing scripts and dynamic URL construction is that the video URL contains not only access to the video content itself but often also contains the mechanism to launch the video for playback in the player window of the site containing the video.  When the video index repository is searched for video content, the corresponding URL of the video can be used to invoke the specific player window of the website containing the video.  This capability is far more compelling and informative to the user in comparison to just accessing raw video out of context.  This capability also importantly avoids any rights management issues that arise due to `deep linking`, i.e., directly accessing the content and hiding its origin. [0021] The result of the spidering process is a collection of video URLs that are passed (through a queue) to a video logging process.  Each URL is accessed, and the video content is downloaded or transmitted to the video logging process for indexing [as a URL dynamic collecting step of performing (e.g. execute) some or all of source codes (e.g. script, HTML) of the first web page including executing (e.g. execute) a script (e.g. script, HTML) and rendering the first web page (e.g. invoke; referring to the instant applicant’s specification [0009]), and collecting URLs (e.g. collection of URLs) invoked (e.g. invoke) while executing (e.g. execute) the script in the first web page].  The index data is then committed to the main repository of the Internet Video Guide search application); and
a URL static collecting step of collecting one or more URLs exposed to the source code by parsing the source code of the first web page while rendering the first web page (Lynn [0066], [0091] e.g. [0066] The third module includes one or more scripting language parsers and interpreters to identify and execute blocks of embedded script in the pages (such as Javascript, Vbscript, etc.) to evaluate video URLs that are not explicit, simple links to video content.  The seventh module includes a harvesting mechanism that places found and unique video URLs into a queue for processing by the video logging process.  Finally, an automated logging mechanism processes the harvest-queue of URLs and ingests the video content using the video logging process to generate a video index associated with each content URL. [0091] The spidering process 422/424 begins at state 702 with the starting point URLs being provided by an input queue mechanism (coming from the administrative interface 412 (FIG. 4) of the Control process 410 in one embodiment).  For each starting point URL, the spider process 422/424 visits the page and parses the HTML to recursively traverses links on that site at state 704.  At each leaf of the recursion tree, the process 422/424 parses the HTML to identify video content at state 706.  Process 422/424 may find basic (HREF) video URLs based on the MIME-type of the link found at state 708 [as
a URL static collecting step of collecting one or more URLs exposed to the source code by parsing (e.g. parse) the source code (e.g. embedded script; HTML) of the first web page while rendering (e.g. invoke; referring to the instant applicant’s specification [0009]) the first web page; referring to the instant applicant’s specification [0039]]),
wherein the URLs collected in the URL dynamic collecting step and the URLs collected in the URL static collecting step are added to URLs to be visited (Lynn [0021], [0060] – [0062], [0066] e.g. [0021] The result of the spidering process is a collection of video URLs that are passed (through a queue) to a video logging process.  Each URL is accessed, and the video content is downloaded or transmitted to the video logging process for indexing.  The index data is then committed to the main repository of the Internet Video Guide search application. [0066] The seventh module includes a harvesting mechanism that places found and unique video URLs into a queue for processing by the video logging process).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Venkat and Lynn, to provide improved techniques for downloading the resources for computer applications (Venkat col. 1 lines 6-12). 
Although Venkat and Lynn combination substantially teaches the claimed invention, they do not explicitly indicate
wherein in the URL dynamic collecting step, some or all of data to be transmitted to the web server while performing the source codes in rendering the first web page are interrupted when the data to be transmitted interferes with the collection of the URLs during the execution of the script.
MIHALY teaches the limitations by stating
wherein in the URL dynamic collecting step, some or all of data to be transmitted to the web server while performing the source codes in rendering the first web page are interrupted when the data to be transmitted interferes with the collection of the URLs during the execution of the script (MIHALY [0081] – [0092] and Fig. 2 e.g. [0081] FIG. 4 is a schematic flow diagram illustrating a particular example of a method in the ad-handling logic according to another embodiment.  This example, refers particularly to the case when the ad-handling logic is implemented in relation to a proxy server. [0085] A main observation related to the ad scripts is that the ad content (images, HTML code) is either inserted with `document.write` when the advertisement script is loaded, or postponed to after the DOMContentLoaded event and is inserted using DOM manipulation techniques.  The advantage of the former is simplicity in most cases.  There are a number of reasons why the latter is also used: [0086] Flexibility: on a complete DOM model it becomes much easier to perform any modifications at any time.  [0087] Stability: if a third party script would execute anything on an incomplete DOM model this could cause unwanted events [0088] Context-awareness: easy to align the ad with the environment. [0089] In both cases the result is that the advertisements may delay the download and presentation of other, useful content.  For example, the DOMContentLoaded event generally triggers also a large number of other scripts and downloads.  As a result, the advertisement script execution and subsequent ad content downloads will compete on client and transport resources with other non-ad-related content that will be referred to as `useful content`. [0090] The delaying method to be used depends on whether the ad-related content is postponed to after the DOMContentLoaded event or inserted with document.write.  Examples of two possible alternatives are outlined in the following.  [0091] Postponing the ad-related content download may be achieved by re-subscribing the corresponding ad scripts to after the DOMContentLoaded event and thus all subsequent ad downloads will be performed after this event.  The method proposed here is that, instead of the DOMContentLoaded event, replace the subscription of the ad scripts to after some other event.  This may be for example the `load` event, which ensures that all the useful content has been downloaded.  Another possibility is to inline a script that creates an additional event.  For example, the script would monitor when the main article or the useful content related to the currently visible part of the page has been downloaded and triggers an event afterwards.  The advantage of the latter is that no specific knowledge of the web-page is required; similar mechanisms are implemented in some fashionable web pages like YouTube that download the content only when it would become visible when the user scrolls down on page.  [0092] Ad content downloaded with document.write can be found in ad-related scripts that are also inserted using document.write or with a regular <script> tag in the HTML code.  Note that these ad-related script tags, e.g. in the form of document.write (`<script src="http:// .  . . "></script>`) should not be delayed themselves, since the caller of the document.write function may assume that the injected script was downloaded and executed successfully after the document.write call returns.  Thus, an example method proposed for ad content using document.write is that, in the case when URLs are found in document.write function calls that would result in injecting other objects (e.g. pictures or iframes), then first remove those URLs (e.g. inject an empty image of iframe), and restore the URLs after some event as described before.  This is made possible by the fact that these objects are always downloaded later anyway, so the caller may not assume that these are already loaded when the document.write function call returns [as wherein in the URL dynamic collecting step, some or all of data (e.g. ad-related content) to be transmitted to the web server (e.g. proxy server) while performing (e.g. execute) the source codes (e.g. script, HTML) in rendering the first web page (e.g. download the content when it would become visible when the user scrolls down on page) are interrupted (e.g. postponed) when the data to be transmitted interferes (e.g. causes useful content to be delayed) with the collection of the URLs (e.g. URLs - useful content) during the execution (e.g. execute) of the script (e.g. script, HTML)]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Venkat, Lynn and MIHALY, to provide improved techniques for downloading the resources for computer applications (Venkat col. 1 lines 6-12). 
9.	With respect to claim 3,
	MIHALY further discloses wherein the URL dynamic collecting step includes
an event tag calculating step of calculating a tag in which an event is performed in the source code of the first web page, and
an event tag URL collecting step of collecting the URL invoked by performing the event of the tag (MIHL LY [0080], [0092] e.g. [0080] To insert a JavaScript into an HTML page, the <script> and </script> tags can be used.  Often, it is desirable to execute the script code when an event occurs, like when a users clicks a button or similar.  If the JavaScript code is defined in a function, the function can be called when the event occurs. [0092] Ad content downloaded with document.write can be found in ad-related scripts that are also inserted using document.write or with a regular <script> tag in the HTML code.  Note that these ad-related script tags, e.g. in the form of document.write (`<script src="http:// .  . . "></script>`) should not be delayed themselves, since the caller of the document.write function may assume that the injected script was downloaded and executed successfully after the document.write call returns.  Thus, an example method proposed for ad content using document.write is that, in the case when URLs are found in document.write function calls that would result in injecting other objects (e.g. pictures or iframes), then first remove those URLs (e.g. inject an empty image of iframe), and restore the URLs after some event as described before.  This is made possible by the fact that these objects are always downloaded later anyway, so the caller may not assume that these are already loaded when the document.write function call returns).
10.	Claim 14 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
11.	Claim 15 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

12.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Venkat in view of Lynn and Mihaly, and further in view of Lin.
13.	With respect to claim 6,
Although Venkat, Lynn and Mihaly combination substantially teaches the claimed invention, they do not explicitly indicate
an event attribute calculating step of calculating an attribute in which an event is performed in the source code of the first web page, and
an event attribute URL collecting step of collecting the URL invoked by performing the event of the attribute.
Lin teaches the limitations by stating
an event attribute calculating step of calculating an attribute in which an event is performed in the source code of the first web page, and
an event attribute URL collecting step of collecting the URL invoked by performing the event of the attribute (Lin [0016] – [0017] e.g. [0016] According to an embodiment of the present invention, the data attribute includes a specific file type and a specific file information, wherein the specific file type includes an image file and a text file, and the specific file information includes a file size, a file character, a file creation time, and a file update time, etc. [0017] According to an embodiment of the present invention, the step of obtaining the data url links conforming to the data attribute includes obtaining a tag name corresponding to the specific file type according to the type information of the web server and searching for the tag name in the webpage source code to obtain all the data url links conforming to the specific file type).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Venkat, Lynn, Mihaly and Lin, to provide improved techniques for downloading the resources for computer applications (Venkat col. 1 lines 6-12). 
14.	With respect to claim 7,
	Lin further discloses	 wherein in the event attribute URL collecting step, when an “on event” exists in the source code of the first web page, the URL invoked by incurring the “on event” is collected (Lin [0017] – [0019] e.g. obtaining the data url links conforming to the data attribute includes obtaining a tag name corresponding to the specific file type according to the type information of the web server and searching for the tag name in the webpage source code to obtain all the data url links conforming to the specific file type. [0018] According to an embodiment of the present invention, after the step of obtaining all the data url links conforming to the specific file type, the method further includes filtering the data url links conforming to the specific file information from all the data url links conforming to the specific file type. [0019] According to an embodiment of the present invention, the step of filtering the data url links conforming to the specific file information from all the data url links conforming to the specific file type includes: obtaining the tag name corresponding to the specific file information; searching for the tag name in the webpage source code to obtain a file information content corresponding to each of the data url links; and when the file information content corresponding to one of the data url links conforms to a specific condition, determining that the data url link conforms to the specific file information).

15.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Venkat in view of Lynn and Mihaly, and further in view of Bowman.
16.	With respect to claim 5,
Although Venkat, Lynn and Mihaly combination substantially teaches the claimed invention, they do not explicitly indicate a FORM tag URL collecting step of collecting, when a <FORM> tag exists in the source code of the first web page, parameter information together with a URL included in an “action” attribute of the <FORM> tag.
Bowman teaches the limitations by stating a FORM tag URL collecting step of collecting, when a <FORM> tag exists in the source code of the first web page, parameter information together with a URL included in an “action” attribute of the <FORM> tag (Bowman col. 5 line 19 – col. 6 line 18 e.g. Referring to FIG. 1, an excerpted section of HTML code is shown.  According to the alternative illustrated in FIG. 1, the displayable string bearing the numerous product descriptors as detailed above, is appended to a URL value of an HREF attribute of an <A> HTML tag, which points to a Common Gateway Interface (CGI) script which carries out the decoding and decrypting algorithm to be described below, or pre-processes the submitted data and calls a separate decoding and/or decrypting program.  The HTML code, (shown in excerpted form, understood by persons of ordinary skill in the art) when interpreted by a client computer web browser (e.g. Netscape Navigator or Microsoft Internet Explorer) will cause the words ABUY NOW@ which are enclosed with the <A> type HTML tags to appear as a hypertext link.  When the web surfer clicks on the ABUY NOW@ hypertext link.  The contents of the opening <A> tag will be interpreted by the web browser to cause the web browser to send the displayable string to the CGi specified by the URL in the HREF attribute of the tag.  The product information will be sent in encoded and encrypted form, so that the WWW user can be assured of the privacy of his purchasing activities. Referring to FIG. 2, an alternative excerpted section of HTML code is shown.  According to this alternative, the displayable string containing the encoded and encrypted product information is appended to a URL value of an ACTION attribute of an <FORM> HTML tag, which points to a Common Gateway Interface (CGI) script which executes and/or calls the decoding and decrypting algorithm to be described below.  Form sections of HTML code enclosed within form tags <FORM>, </FORM> contain special codes, e.g. <INPUT>, <SELECT> that are used to create GUI devices by which a user can set the values of selectable options.  In FIG. 2 a number of <INPUT> tags, having the TYPE attribute set to RADIO cause a GUI device known in the terminology of HTML as a set of radio buttons to appear.  Radio buttons give a set of option, only one of which may be selected.  Each <INPUT> tag in a set has the same name attribute, e.g. color, and a different VALUE attribute e.g. blue, gray.  Each radio button is presented adjacent corresponding text e.g. >Blue=, >Gray=.  The user using a pointing device, e.g. a mouse, can click on one of the set of radio buttons in order to set the value of the selectable option, having the name given by common NAME attribute to a desired value e.g., blue.  An <INPUT> tag having the TYPE attribute set to SUBMIT is also included in the form section.  The SUBMIT type <INPUT> tag will cause a GUI device in the form of a button to appear within the display area of the web browser.  The user activating this device e.g. by clicking on it with the mouse will cause data within the form to be transmitted to the URL address specified in the ACTION attribute of the opening <FORM> tag along with the displayable string bearing the product information.  According to the HTTP standard, since the METHOD attribute of the opening form tag is set to GET, the name value pair of the selected radio button e.g. color=blue will be concatenated with an ampersand separator character to the displayable string and its name VBC yielding a string of the following exemplary form: vbc=displayable_string&color=blue and will be, according to the HTTP standard stored an environment variable named QUERY_STRING, which may be accessed by the CGI script at the target URL.  If the POST METHOD had been used the displayable string would still be sent in the QUERY_STRING, but the selected name value pair would have been sent in another HTTP programming construct called STDIN (stands for standard input)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Venkat, Lynn, Mihaly and Bowman, to provide improved techniques for downloading the resources for computer applications (Venkat col. 1 lines 6-12). 

17.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Venkat in view of Lynn and Mihaly, and further in view of Bowman.
18.	With respect to claim 4,
Although Venkat, Lynn and Mihaly combination substantially teaches the claimed invention, they do not explicitly indicate wherein in the event tag URL collecting step, when an <A> tag exists in the source code of the first web page, the URL invoked by incurring a click event of the <A> tag is collected.
Bowman teaches the limitations by stating a wherein in the event tag URL collecting step, when an <A> tag exists in the source code of the first web page, the URL invoked by incurring a click event of the <A> tag is collected (Bowman col. 5 line 19 – col. 6 line 18 e.g. Referring to FIG. 1, an excerpted section of HTML code is shown.  According to the alternative illustrated in FIG. 1, the displayable string bearing the numerous product descriptors as detailed above, is appended to a URL value of an HREF attribute of an <A> HTML tag, which points to a Common Gateway Interface (CGI) script which carries out the decoding and decrypting algorithm to be described below, or pre-processes the submitted data and calls a separate decoding and/or decrypting program.  The HTML code, (shown in excerpted form, understood by persons of ordinary skill in the art) when interpreted by a client computer web browser (e.g. Netscape Navigator or Microsoft Internet Explorer) will cause the words ABUY NOW@ which are enclosed with the <A> type HTML tags to appear as a hypertext link.  When the web surfer clicks on the ABUY NOW@ hypertext link.  The contents of the opening <A> tag will be interpreted by the web browser to cause the web browser to send the displayable string to the CGi specified by the URL in the HREF attribute of the tag.  The product information will be sent in encoded and encrypted form, so that the WWW user can be assured of the privacy of his purchasing activities. Referring to FIG. 2, an alternative excerpted section of HTML code is shown.  According to this alternative, the displayable string containing the encoded and encrypted product information is appended to a URL value of an ACTION attribute of an <FORM> HTML tag, which points to a Common Gateway Interface (CGI) script which executes and/or calls the decoding and decrypting algorithm to be described below.  Form sections of HTML code enclosed within form tags <FORM>, </FORM> contain special codes, e.g. <INPUT>, <SELECT> that are used to create GUI devices by which a user can set the values of selectable options.  In FIG. 2 a number of <INPUT> tags, having the TYPE attribute set to RADIO cause a GUI device known in the terminology of HTML as a set of radio buttons to appear.  Radio buttons give a set of option, only one of which may be selected.  Each <INPUT> tag in a set has the same name attribute, e.g. color, and a different VALUE attribute e.g. blue, gray.  Each radio button is presented adjacent corresponding text e.g. >Blue=, >Gray=.  The user using a pointing device, e.g. a mouse, can click on one of the set of radio buttons in order to set the value of the selectable option, having the name given by common NAME attribute to a desired value e.g., blue.  An <INPUT> tag having the TYPE attribute set to SUBMIT is also included in the form section.  The SUBMIT type <INPUT> tag will cause a GUI device in the form of a button to appear within the display area of the web browser.  The user activating this device e.g. by clicking on it with the mouse will cause data within the form to be transmitted to the URL address specified in the ACTION attribute of the opening <FORM> tag along with the displayable string bearing the product information.  According to the HTTP standard, since the METHOD attribute of the opening form tag is set to GET, the name value pair of the selected radio button e.g. color=blue will be concatenated with an ampersand separator character to the displayable string and its name VBC yielding a string of the following exemplary form: vbc=displayable_string&color=blue and will be, according to the HTTP standard stored an environment variable named QUERY_STRING, which may be accessed by the CGI script at the target URL.  If the POST METHOD had been used the displayable string would still be sent in the QUERY_STRING, but the selected name value pair would have been sent in another HTTP programming construct called STDIN (stands for standard input)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Venkat, Lynn, Mihaly and Bowman, to provide improved techniques for downloading the resources for computer applications (Venkat col. 1 lines 6-12). 

19.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Venkat in view of Lynn and Mihaly, and further in view of Rasumov 078.
20.	With respect to claim 12,
Although Venkat, Lynn and Mihaly combination substantially teaches the claimed invention, they do not explicitly indicate a URL verifying step of verifying whether the first URL is a valid URL which is allowed to be accessed before accessing the web server.
Rasumov 078 teaches the limitations by stating a URL verifying step of verifying whether the first URL is a valid URL which is allowed to be accessed before accessing the web server (Rasumov 078 [0041] – [0042] e.g. [0042] Referring briefly to FIG. 7, exemplary aspects of determining whether a candidate URL corresponds to a valid website for the vendor are shown as template exploration results 740).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Venkat, Lynn, Mihaly and Rasumov 078, to overcome the drawback of the lack of accurate relationship information makes assessing aggregate cybersecurity risk for an organization difficult, and often inaccurate (e.g., because of unknown relationships) (Rasumov 078 [0002]). 

21.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Venkat in view of Lynn and Mihaly, and further in view of Scoda.
22.	With respect to claim 13,
Although Venkat, Lynn and Mihaly combination substantially teaches the claimed invention, they do not explicitly indicate
a duplicated URL removing step of removing a duplicated URL by comparing the URL collected in the URL dynamic collecting step and the URL collected in the URL static collecting step.
Scoda teaches the limitations by stating
a duplicated URL removing step of removing a duplicated URL by comparing the URL collected in the URL dynamic collecting step and the URL collected in the URL static collecting step (Scoda [0003], [0045] e.g. [0003] A method for analyzing web sites using web services includes determining, by a web site analyzer computing device, when a job extracted from a stack is a pending job.  When the determining indicates that the job is a pending job, a web service indicated in the job is executed, by the web site analyzer computing device, by passing a Uniform Resource Locator (URL) included in the job as a parameter to the web service.  Another job is extracted, by the web site analyzer computing device, from a web service response, and the another job is inserted, by the web site analyzer computing device, into the stack.  The web service is configured to obtain a web page to be analyzed based on the URL, execute the web page in an emulated JavaScript environment, and return the web service response.  When the determining indicates that the job is not a pending job, then a data collector event handler indicated in that job is executed, by the web site analyzer computing device, by passing that job as a parameter to the data collector event handler.  The data collector event handler is configured to update an output resource based on content of the analyzed web page included in that job. [0045] In step 210 in this example, the web site analyzer computing device 12 optionally determines whether the extracted job 302 is a duplicate job.  In the first iteration in this example, the job 302 will never be a duplicate job.  However, in subsequent iterations, a canonical URL included in the job can be compared by the web site analyzer computing device 12 to a stored set of canonical URLs associated with previously analyzed web pages.  The canonical URL can be included in the job by a web service that generate a web service response defining the job, as described and illustrated in more detail later.  If the web site analyzer computing device 12 determines that the canonical URL included in the job matches one of the stored set of canonical URLs, then the web site analyzer computing device 12 will determine that the job is a duplicate job and take the Yes branch from step 210 back to step 204 without performing steps 212 and 214 for the job).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Venkat, Lynn, Mihaly and Scoda, to overcome the drawback of current analyzers have limited functionality and visibility into certain web sites resulting in relatively inaccurate or incomplete results that have limited utility (Scoda [0002]). 

23.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Venkat in view of Lynn and Mihaly, and further in view of Wardmanet al (U.S. 20150067839 A1 hereinafter, “Wardman”).
24.	With respect to claim 13,
Although Venkat, Lynn and Mihaly combination substantially teaches the claimed invention, they do not explicitly indicate a duplicated URL removing step of removing a duplicated URL by comparing the URL collected in the URL dynamic collecting step and the URL collected in the URL static collecting step.
Wardman teaches the limitations by stating
a duplicated URL removing step of removing a duplicated URL by comparing the URL collected in the URL dynamic collecting step and the URL collected in the URL static collecting step (Wardman claim 19 e.g. [claim 19] A method for identifying a phishing website comprising: a. providing a computer system having an operating system, a database system and a communication system for controlling communications through the Internet, b. transmitting a communication containing a plurality of suspected phishing urls to the computer system, c. prior to step d. removing from the plurality of suspected phishing urls any suspected phishing urls that are known benign urls, known phishing urls, or urls that are duplicates of another suspected phishing url in the plurality of suspected phishing urls d. retrieving website content files for each suspected phishing url of the plurality of phishing urls, wherein the website content files include structural components and are derived from index pages of the retrieved website content files, e. preprocessing the website content files thereby producing normalized website content file sets for each of the plurality of suspected phishing urls, wherein preprocessing includes one or more of removing white space from the website content files, making the website content files case insensitive or removing dynamic content from the website content files, f. creating an abstract syntax tree for each of the normalized website content file sets, wherein creating the abstract syntax tree includes parsing HTML tags within the normalized website content file sets and constructing the abstract syntax tree of HTML entities, g. calculating a hash value for each structural component of each of the normalized website content file sets and constructing a hash value set there from for each normalized website content file set, h. selecting a first hash value from a first hash value set and comparing the first hash value to hash values of structural components of known phishing websites to locate a matching hash value, i. if a matching hash value is located, comparing the first hash value set to a hash value set of the matching hash value and creating a similarity score, and j. if the similarity score meets or exceeds a predetermined threshold, designating a suspected url from which the first hash value was derived as a phishing website).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Venkat, Lynn, Wardman and Mihaly, to overcome the drawback of this technique is the ability to cluster websites that consist of only one file hosted on the domain hosting the website (Wardman [0009]).

Response to Arguments
25.	On pages 6-7, Applicant alleges Mihaly does not disclose interrupting the rendering of the web page when executing a script.
	Examiner disagrees because:
As disclosed in MIHALY [0081] – [0092] and Fig. 2, ad-related content is postponed [as are interrupted] to be downloaded to the proxy server [as some or all of data to be transmitted to the web server] when executing the HTML script [as while performing the source codes in rendering the first web page] since the ad-related content causes other useful content [as the collection of the URLS] to be delayed [as interferences with]. Because the ad-related content causes other useful content to be delayed, the download of the ad-related content is interrupted and postponed.
The disclosure reasonably describes the argued limitation of "wherein in the URL dynamic collecting step, some or all of data to be transmitted to the web server while performing the source codes in rendering the first web page are interrupted when the data to be transmitted interferes with the collection of the URLs during the execution of the script."

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
26.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
27.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


66



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
September 12, 2022